     TRACY L. WILKISON
 1
     Acting United States Attorney
                                                          JS -6
 2   DAVID M. HARRIS
 3   Assistant United States Attorney
     Chief, Civil Division
 4
     CEDINA M. KIM
 5   Assistant United States Attorney
 6
     Senior Trial Attorney, Civil Division
     MARGARET BRANICK-ABILLA, CSBN 223600
 7   Special Assistant United States Attorney
 8         Social Security Administration
           160 Spear Street, Suite 800
 9
           San Francisco, CA 94105
10         Telephone: (510) 970-4809
           Facsimile: (415) 744-0134
11
           Email: Margaret.Branick-Abilla@ssa.gov
12   Attorneys for Defendant
13
                         UNITED STATES DISTRICT COURT
14                      CENTRAL DISTRICT OF CALIFORNIA
15                            WESTERN DIVISION
16
     SALVADOR AGUILERA,                 ) Case No. CV20-6266 KES
17                                      )
18         Plaintiff,                   ) [PROPOSED] JUDGMENT
                                        )
19                v.                    )
20                                      )
     ANDREW SAUL,                       )
21
     Commissioner of Social Security,   )
22                                      )
23
           Defendant.                   )
                                        )
24
25   //
26   //
27   //
28




                                        -1-
 1        Having approved the parties’ Stipulation to Remand Pursuant to Sentence
 2   Four of 42 U.S.C. § 405(g), and to entry of judgment, THE COURT ADJUDGES
 3   AND DECREES that judgment is entered for Plaintiff.
 4
 5
     DATED: May 27, 2021
 6
                                        HON. KAREN E. SCOTT
 7                                      UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                          -2-
